                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CODY M., 1                                 )
                                           )
                           Plaintiff,      )
                                           )
                        v.                 )                     No. 1:19-cv-01181-JRS-MPB
                                           )
ANDREW M. SAUL, Commissioner of the Social )
Security Administration,                   )
                                           )
                           Defendant.      )



            ENTRY REVIEWING THE COMMISSIONER’S DECISION

        Plaintiff Cody M. (“Mr. M.”) applied for child’s insurance benefits based on

disability and supplemental security income (“SSI”) from the Social Security

Administration (“SSA”) on March 5, 2015, alleging an onset date of September 1,

1992. [ECF No. 7-2 at 16.] His applications were initially denied on June 4, 2015,

[ECF No. 7-4 at 2; ECF No. 7-4 at 6], and upon reconsideration on August 28, 2015,

[ECF No. 7-4 at 14; ECF No. 7-4 at 17]. Administrative Law Judge Belinda J. Brown

(the “ALJ”) conducted a hearing on August 24, 2017, [ECF No. 7-2 at 41-70], and a

supplemental hearing on March 15, 2018, [ECF No. 7-2 at 73-98.] The ALJ issued a

decision on May 29, 2018, concluding that Mr. M. was not entitled to receive benefits.

[ECF No. 7-2 at 13.] The Appeals Council denied review on February 22, 2019. [ECF

No. 7-2 at 2.] On March 25, 2019, Mr. M. timely filed this civil action asking the


1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
recommendation of the Court Administration and Case Management Committee of the Administrative
Office of the United States courts, the Southern District of Indiana has opted to use only the first name
and last initial of non-governmental parties in its Social Security judicial review opinions.

                                                   1
Court to review the denial of benefits according to 42 U.S.C. § 405(g). [ECF No. 1.]

The Court notes that jurisdiction is also proper according to 42 U.S.C. § 1383(c).

                                           I.
                                STANDARD OF REVIEW

      “The Social Security Act authorizes payment of disability insurance benefits …

to individuals with disabilities.” Barnhart v. Walton, 535 U.S. 212, 214 (2002). “The

statutory definition of ‘disability’ has two parts. First, it requires a certain kind of

inability, namely, an inability to engage in any substantial gainful activity. Second,

it requires an impairment, namely, a physical or mental impairment, which provides

reason for the inability. The statute adds that the impairment must be one that has

lasted or can be expected to last … not less than 12 months.” Id. at 217.

      When an applicant appeals an adverse benefits decision, this Court’s role is

limited to ensuring that the ALJ applied the correct legal standards and that

substantial evidence exists for the ALJ’s decision. Barnett v. Barnhart, 381 F.3d 664,

668 (7th Cir. 2004) (citation omitted).         For the purpose of judicial review,

“[s]ubstantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted). Because the ALJ “is

in the best position to determine the credibility of witnesses,” Craft v. Astrue, 539

F.3d 668, 678 (7th Cir. 2008), this Court must accord the ALJ’s credibility

determination “considerable deference,” overturning it only if it is “patently wrong.”

Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations omitted).




                                           2
       The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

404.1520(a)(4)(i)-(v) 2, evaluating the following, in sequence:

       (1) whether the claimant is currently [un]employed; (2) whether the
       claimant has a severe impairment; (3) whether the claimant’s
       impairment meets or equals one of the impairments listed by the
       [Commissioner]; (4) whether the claimant can perform [his] past work;
       and (5) whether the claimant is capable of performing work in the
       national economy.


Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted). “If a claimant

satisfies steps one, two, and three, [he] will automatically be found disabled. If a

claimant satisfies steps one and two, but not three, then [he] must satisfy step four.

Once step four is satisfied, the burden shifts to the SSA to establish that the claimant

is capable of performing work in the national economy.” Knight v. Chater, 55 F.3d

309, 313 (7th Cir. 1995).

       After Step Three, but before Step Four, the ALJ must determine a claimant’s

residual functional capacity (“RFC”) by evaluating “all limitations that arise from

medically determinable impairments, even those that are not severe.” Villano v.

Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ “may not dismiss a

line of evidence contrary to the ruling.” Id. The ALJ uses the RFC at Step Four to

determine whether the claimant can perform his own past relevant work and if not,

at Step Five to determine whether the claimant can perform other work. See 20

C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant for Steps One



2 The Code of Federal Regulations contains separate sections relating to child’s insurance benefits
based on disability and SSI that are identical in most respects relevant to this case. For the sake of
simplicity, this Entry generally contains citations to insurance benefits sections only, but the Court
will detail any differences when applicable.

                                                  3
through Four; only at Step Five does the burden shift to the Commissioner. See

Clifford, 227 F.3d at 868.

      An individual is entitled to child’s benefits on the earnings record of an insured

person who is entitled to old-age or disability benefits or who has died, if the

individual: (1) is the insured person’s child based upon a relationship recognized by

the regulations, (2) is dependent on the insured, (3) has applied, (4) is unmarried, and

(5) is under the age of 18; is 18 years or older and became disabled before age 22; or

is 18 years or older and qualifies for benefits as a full-time student. 20 C.F.R. §

404.350(a).

      If the ALJ committed no legal error and substantial evidence exists to support

the ALJ’s decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at

668. When an ALJ’s decision is not supported by substantial evidence, a remand for

further proceedings is typically the appropriate remedy. Briscoe ex rel. Taylor v.

Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits “is appropriate

only where all factual issues have been resolved and the record can yield but one

supportable conclusion.” Id. (citation omitted).

                                        II.
                                    BACKGROUND

      Mr. M. was 22 years of age at the time he filed the applications under review.

[See ECF No. 7-6 at 2.] He has completed a general equivalence diploma, had a




                                           4
history of special education while in school, and has never worked. [ECF No. 7-7 at

4.] 3

        The ALJ followed the five-step sequential evaluation set forth by the Social

Security Administration in 20 C.F.R. § 404.1520(a)(4) and ultimately concluded that

Mr. M. was not disabled. [ECF No. 7-2 at 28.] Specifically, the ALJ found as follows:

    •   Mr. M. had not attained age 22 as of September 1, 1992, the alleged onset
        date. [ECF No. 7-2 at 19.]

    •   At Step One, Mr. M. had not engaged in substantial gainful activity 4 since
        September 1, 1992, the alleged onset date. [ECF No. 7-2 at 19.]

    •   At Step Two, he had “the following severe impairments: hearing loss, asthma,
        bilateral hip dysplasia, morbid obesity, dysthymia, and unspecified anxiety
        disorder.” [ECF No. 7-2 at 19 (citations omitted).]

    •   At Step Three, he did not have an impairment or combination of impairments
        that met or medically equaled the severity of one of the listed impairments.
        [ECF No. 7-2 at 19.]

    •   After Step Three but before Step Four, Mr. M. had the RFC “to perform
        sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except he can
        occasionally climb ramps and stairs, balance, and stoop. No climbing of
        ladders, ropes, or scaffolds. No kneeling, crouching, or crawling. No work at
        unprotected heights. He can occasionally have contact with dust, odors, and
        pulmonary irritants. No use of a telephone and must be able to face any
        speakers directly. He can perform simple, routine tasks and make simple
        work-related decisions; he requires demonstration for changes. He can
        occasionally have contact with coworkers, supervisors, and the general public.
        In addition to normal breaks, the claimant will be off task 5% of the time in an
        8-hour workday.” [ECF No. 7-2 at 21-22.]




3The relevant evidence of record is amply set forth in the parties’ briefs and need not be repeated here.
Specific facts relevant to the Court’s disposition of this case are discussed below.

4 Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
significant physical or mental activities) and gainful (i.e., work that is usually done for pay or profit,
whether or not a profit is realized). 20 C.F.R. § 404.1572(a).


                                                    5
   •   At Step Four, there was no past relevant work to consider. [ECF No. 7-2 at
       27.]

   •   At Step Five, relying on the testimony of the vocational expert (“VE”) and
       considering Mr. M.’s age, education, work experience, and RFC, he could have
       performed jobs that existed in significant numbers in the national economy
       through the date of the decision in representative occupations, such as a lens
       inserter, document preparer, and parimutuel-ticket checker. [ECF No. 7-2 at
       27-28.]

                                         III.
                                     DISCUSSION

       Mr. M. raises five assignments of error: (1) the ALJ failed to include all of Mr.

M.’s limitations when presenting a hypothetical to the VE at Step Five, (2) the ALJ’s

finding that Mr. M. could perform work as a lens inserter was not supported by

substantial evidence, (3) the ALJ did not meet her burden to explain how conflicts

between the Dictionary of Occupational Titles (“DOT”) and the VE’s testimony were

resolved, (4) the ALJ improperly gave more weight to the opinion of a non-examining

state agency physician than the opinion of an examining state agency physician, and

(5) the ALJ did not adequately evaluate Mr. M.’s obesity.

       A. Moving Mechanical Parts

       The ALJ gave “substantial weight” to the opinion of Lee A. Fischer, M.D., the

impartial medical expert who testified at the supplemental hearing. [ECF No. 7-2 at

27.] The ALJ explained that Dr. Fischer was able to review the entire record—except

for some mental health records that were submitted after the supplemental hearing—

and his assessment was generally consistent with the substantial evidence of record

detailed in the decision. [ECF No. 7-2 at 27.] Dr. Fischer was asked to assess physical

limitations that were supported by the record and the ALJ’s ultimate RFC finding, in

                                           6
relevant part, matched Dr. Fischer’s opinion except that the ALJ omitted one

limitation assessed by Dr. Fischer that Mr. M. should “never be around moving

mechanical parts . . . .” [ECF No. 7-2 at 76.]

      The ALJ did not explain in the written decision why the limitation was not

included in the RFC finding. The SSA requires that the “RFC assessment must

always consider and address medical source opinions.         If the RFC assessment

conflicts with an opinion from a medical source, the adjudicator must explain why the

opinion was not adopted.” Social Security Ruling (“SSR”) 96-8p (S.S.A. July 2, 1996),

1996 WL 374184, at *7.       Moreover, the ALJ did not include the limitation in

hypothetical questions to the VE for evaluation at Step Five. [See ECF No. 7-2 at 95.]

The ALJ’s omissions were errors.

      One of the representative occupations that the ALJ found Mr. M. could perform

based on the VE’s testimony was as a lens inserter. The DOT description of the

occupation is “[f]its lenses into plastic sunglass frames and places frames on conveyor

belt that passes under heat lamps which soften frames preparatory to setting of

lenses.” DICOT 713.687-026 (G.P.O.), 1991 WL 679273. An ALJ is required to take

administrative notice of job information contained in various publications, including

the DOT, published by the Department of Labor. See 20 C.F.R. § 404.1566(d)(1).

Here, the DOT’s description that frames are placed on a conveyor belt does appear to

contradict the limitation assessed by Dr. Fischer that Mr. M. should never be around

moving mechanical parts. While the Commissioner points out that the Selected

Characteristics of Occupations (“SCO”)—a companion publication of the DOT also



                                           7
published by the Department of Labor—indicates that moving mechanical parts are

“not present” with the performance of the occupation, the conflict between the

publications would have been best resolved by the initial fact-finder with the

assistance of the VE. Because the VE was not asked to consider the limitation, the

Court cannot find substantial evidence supporting the ALJ’s finding that Mr. M. was

capable of performing work as a lens inserter.

      However, the Court finds the ALJ’s error harmless. The Seventh Circuit has

described the harmless error doctrine:

      But administrative error may be harmless: we will not remand a case to
      the ALJ for further specification where we are convinced that the ALJ
      will reach the same result. Spiva v. Astrue, 628 F.3d 346, 353 (7th
      Cir.2010). That would be a waste of time and resources for both the
      Commissioner and the claimant. Thus, we look at the evidence in the
      record to see if we can predict with great confidence what the result on
      remand will be. We note (yet again, see Spiva, 628 F.3d at 353 and the
      critical discussion therein) that the harmless error standard is not, as
      the Commissioner and district court seem to believe, an exercise in
      rationalizing the ALJ’s decision and substituting our own hypothetical
      explanations for the ALJ’s inadequate articulation. We have already
      concluded that the ALJ erred. The question before us is now
      prospective—can we say with great confidence what the ALJ would do
      on remand—rather than retrospective.

McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011). Here, the Court can say with

great confidence that on remand, the ALJ would still find Mr. M. disabled based on

the ALJ’s other findings in the written decision. Based on the VE’s testimony, the

ALJ concluded that Mr. M. could also perform jobs in representative occupations as

a document preparer, with 15,000 jobs nationally, and parimutuel-ticket checker,

with 1,100 jobs nationally. [ECF No. 7-2 at 28.] The Seventh Circuit has held as a

matter of law that as few as 1,400 jobs can meet the Commissioner’s burden at Step

                                         8
Five to find other work that exists in significant numbers in the national economy

that a claimant can perform. Lee v. Sullivan, 988 F.2d 789, 794 (7th Cir. 1993).

Collectively, the remaining jobs available, totaling 16,100 nationally, are a significant

number and meet the Commissioner’s burden at Step Five.

      Mr. M. also raises challenges to the ALJ’s finding that he would be able to

perform the representative occupations as a document preparer and parimutuel-

ticket checker, contending specifically that there is a conflict with the limitation in

his RFC that he is not to use a telephone and must be able to face speakers directly.

[ECF No. 9 at 14.] However, Mr. M. relies on descriptions of occupations to develop

his argument that do not match the DOT descriptions of the occupations. [See ECF

No. 9 at 14-16; compared with DICOT 249.587-018 (G.P.O.), 1991 WL 672349

(Document Preparer); DICOT 219.587-010 (G.P.O.), 1991 WL 671989 (Parimutuel-

Ticket Checker).] The Court’s review of the DOT descriptions does not find any

indication that the occupations require telephone communication. Furthermore, it is

evident from the transcript that the VE specifically considered the limitation when

offering qualifying examples of occupations, “sorry, I’m trying to deal with the

telephone issue here.” [ECF No. 7-2 at 96.] Moreover, Mr. M.’s representative did

not object to the VE’s testimony that these jobs could be performed with the limitation

in question. [See ECF No. 7-2 at 97.] The Seventh Circuit has held that where no

conflict exists with the DOT, a failure to raise an objection to the VE’s testimony

results in forfeiture of those arguments on appeal. Brown v. Colvin, 845 F.3d 247,

254 (7th Cir. 2016). As such, the Court finds that substantial evidence supports the



                                           9
ALJ’s findings that Mr. M. could have performed the representative occupations as a

document preparer and parimutuel-ticket checker. Accordingly, the Court finds any

error at Step Five harmless.

      B. Consultative Examiner’s Opinion

      Mr. M. contends that the ALJ should have given more weight to the opinion of

an examining physician, Shuyan Wang, M.D., than the opinion of the medical expert,

Dr. Fischer. [ECF No. 9 at 22.]

      Following Mr. M.’s initial hearing, the ALJ sent Mr. M. to get updated x-ray

imaging of his bilateral hips and lumbar spine, [ECF No. 7-2 at 68], and to be

examined by Dr. Wang on September 12, 2017, [See ECF No. 7-18 at 2]. Dr. Wang’s

examination of Mr. M.’s chest and lungs indicated coarse breathing sounds, slight

wheezing, and “obvious increased expiratory phase of respiration.” [ECF No. 7-18 at

3.] Dr. Wang observed that Mr. M. was “short of breath with almost all the activities.”

[ECF No. 7-18 at 3.] Dr. Wang also recorded that Mr. M.’ heart rate was 125 beats

per minute at rest and 135 with activity. [ECF No. 7-18 at 3.]

      Dr. Wang completed a medical source statement assessing Mr. M.’s ability to

do work-related physical activities and opined that he could lift and carry up to ten

pounds frequently and eleven to 50 pounds occasionally but would not be able to do

so “often” because of his breathing problems. [ECF No. 7-18 at 8.] Dr. Wang also

assessed that Mr. M. could continuously use his hands for fingering, frequently use

his hands for handling, and occasionally reach in all directions (up to 1/3 of an eight-

hour day). [ECF No. 7-18 at 10.] Asked to explain the clinical findings supporting



                                          10
her manipulative assessments, Dr. Wang wrote “exertional short[ness] of breath.”

[ECF No. 7-18 at 10.]

      The ALJ gave Dr. Wang’s opinion “some weight” noting that it was supported

by an examination that was largely negative but with “some positive findings.” [ECF

No. 7-2 at 26.] The ALJ further explained:

      However, the reaching and sitting limitations are generally inconsistent
      with the substantial evidence of record discussed in this decision,
      including the September 2017 hip, pelvis, and lumbar spine x-rays, the
      normal pulmonary testing in November 2015, the list of current
      medications in Dr. Wang’s consultative exam report that did not include
      any respiratory medications, and the lack of treatment, complaints, and
      physical exam findings in 2017 and 2018 relating to respiratory issues
      other than sinus surgery (B19E; B20F; B22F; B27F; B28F).

[ECF No. 7-2 at 26.] The ALJ also explained that more weight was given to Dr.

Brooks’s opinion. [ECF No. 7-2 at 26.] Dr. Brooks is a clinical psychologist who

testified as a medical expert at the supplemental hearing about Mr. M.’s mental

functioning. [See ECF No. 7-18 at 15.] Reviewing courts give the ALJ’s “opinion a

commonsensical reading rather than nitpicking at it.” Johnson v. Apfel, 189 F.3d

561, 564 (7th Cir. 1999). As explained above, the ALJ gave substantial weight to the

opinion of the other medical expert, Dr. Fischer, and adopted his assessment of Mr.

M.’s physical limitations, albeit with one exception. Dr. Fischer opined that Mr. M.

would be able to sit for six hours of an eight-hour day and did not have any limitations

with reaching. [ECF No. 7-2 at 76-77.]

      The VE’s testimony established that Dr. Wang’s limitation to occasional

reaching in all directions would be work preclusive. [ECF No. 7-2 at 97.] The Seventh

Circuit has held that the ALJ is not required to credit the opinion of a consultative

                                          11
source that examines the claimant at the request of the agency. Beardsley v. Colvin,

758 F.3d 834, 839 (7th Cir. 2014). “But rejecting or discounting the opinion of the

agency’s own examining physician that the claimant is disabled, as happened here,

can be expected to cause a reviewing court to take notice and await a good explanation

for this unusual step.” Id. (citing Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir.

2003) (“An ALJ can reject an examining physician’s opinion only for reasons

supported by substantial evidence in the record; a contradictory opinion of a non-

examining physician does not, by itself, suffice.”); 20 C.F.R. § 404.1527(c)(1)

(“Generally, we give more weight to the opinion of a source who has examined you

than to the opinion of a source who has not examined you.”)).

      The Court does not find error because the ALJ explained why Dr. Wang’s

reaching limitation was rejected and the ALJ supported that conclusion with citation

to relevant, substantial evidence throughout the decision. The ALJ noted that Mr.

M. had complained of shortness of breath affecting his ability to reach. [ECF No. 7-2

at 19.] Mr. M. testified that shortness of breath from constant movement would be

the basis of a limitation with reaching.      [ECF No. 7-2 at 86.]   However, when

completing forms for the SSA in 2015 reporting his areas of functional limitation, he

did not indicate that reaching was affected. [ECF No. 7-7 at 59; ECF No. 7-7 at 92.]

On May 22, 2015, he reported to a consultative examiner:

      According to Mr. [M], he bathes, grooms, and dresses without assistance
      or reminder, and has no trouble doing so. He states that he knows how
      to cook (i.e. meats including “burgers” and pasta), but cooks only
      occasionally. He states that he helps with housecleaning. He reportedly
      vacuums, sweeps, mops and cleans the bathroom. He says that’s [sic]



                                         12
      his back will sometimes “start to stress” but he is able to complete the
      chores if he does not “overexert.”

[ECF No. 7-15 at 81 (He also reported that he takes an inhaler “before heavy physical

activity.”.] That same day, Mr. M. reported to another consultative examiner that he

had ran out of both his nebulizer and inhaler medications a month earlier and that

his asthma caused “dyspnea on exertion if he has to do prolonged physical activity”

but he had never been to the hospital for it and he had not seen a pulmonologist in

about two years. [ECF No. 7-15 at 89.] Mr. M estimated that he could walk about a

quarter of a mile, stand for 45 minutes before needing to sit down, sit for about two

hours at time, lift 70 pounds at one time, and 30 pounds repetitively. [ECF No. 7-15

at 89-90.] That consultative examination indicated that Mr. M. was “in no acute

distress,” was able to ambulate about the room at a normal pace, did not have any

difficulty getting on or off the examination table, had a regular heart rate and

rhythm, his lungs were clear, and his “AP diameter [was] not increased.” [ECF No.

7-15 at 90-91.] At an annual examination on January 4, 2017, a review of systems

was negative for shortness of breath. [ECF No. 7-17 at 62.] The examination of his

chest and pulmonary functioning indicated “[e]ffort normal and breath sounds

normal.” [ECF No. 7-17 at 63.]

      There is little to no evidence that the degree of shortness of breath found by

Dr.   Wang    during   the   one-time   consultative   examination    was   supported

longitudinally. Mr. M. received little treatment for any kind of acute breathing issues

and other examinations were negative for the issue. Furthermore, his own reported

abilities to the SSA and providers did not indicate severe shortness of breath and

                                          13
support that he is capable of activity commensurate with the sedentary level of

exertion assessed by Dr. Fischer and found by the ALJ. Accordingly, the Court finds

the ALJ’s RFC finding, in relevant part, to be supported by substantial evidence.

      C. Obesity

      Mr. M also contends that the ALJ did not build a logical bridge between the

evidence of Mr. M.’s obesity and the conclusion that he would be capable of sedentary

work. [ECF No. 9 at 26.] Specifically, he contends, in part, that a combination of

obesity and hip dysplasia would make it painful for him to perform the prolonged

sitting associated with sedentary work. [ECF No. 9 at 25.]

      Again, the Court finds the ALJ’s RFC finding adequately articulated and

supported by substantial evidence. The ALJ gave substantial weight to the opinion

of Dr. Fischer who testified that Mr. M.’s severe impairments included “extreme

obesity.” [ECF No. 7-2 at 75.] As noted above, the ALJ found morbid obesity to be a

severe impairment and Dr. Fischer’s assessment was that Mr. M. was capable of

sedentary work with prolonged sitting. Even when an ALJ has failed to explicitly

acknowledge a claimant’s obesity, the Seventh Circuit did not find harmful error

when the ALJ adopted expert opinions who were aware of the condition. Skarbek v.

Barnhart, 390 F.3d 500, 503 (7th Cir. 2004) (obesity “was factored indirectly into the

ALJ’s decision as part of the doctors’ opinions”).

      While Mr. M. points to some specific evidence that he would be limited in his

ability to perform prolonged sitting, including his own testimony about pain after an

hour of sitting, and a treating nurse practitioner’s opinion that he could sit for a total



                                           14
of two hours in an eight-hour day, [ECF No. 9 at 25], Mr. M. does not engage the

relevant portions of the ALJ’s written decision that addressed those claims. The ALJ

did not find Mr. M.’s subjective symptoms to be completely credible and the ALJ gave

various reasons for her conclusion. [ECF No. 7-2 at 22.] For example, the ALJ noted

that Mr. M. relied on only over-the-counter pain medications for hips and had

received minimal treatment. [ECF No. 7-2 at 23-24.] As noted in the standard of

review section, the ALJ’s credibility determination is entitled to considerable

deference and should be overturned only if patently wrong. Mr. M. has not developed

any argument that engages that standard of review. See Krell v. Saul, 931 F.3d 582,

586 n.1 (7th Cir. 2019) (perfunctory and undeveloped arguments are waived).

Similarly, the ALJ gave “little weight” to the opinion of nurse practitioner Painter.

[ECF No. 7-2 at 26.] The ALJ’s explanation—which is again not engaged by Mr. M.

on appeal—included recognition that nurse practitioner Painter’s treatment of Mr.

M. largely related to mental health issues and “treatment relating to the claimant’s

hips was minimal.” [ECF No. 7-2 at 26 (citation omitted).] As such, the Court does

not find error with the ALJ’s consideration of the evidence relating to the potential

functional effects of Mr. M.’s obesity.

                                          IV.
                                     CONCLUSION

      “The standard for disability claims under the Social Security Act is stringent.”

Williams-Overstreet v. Astrue, 364 F. App’x 271, 274 (7th Cir. 2010). Taken together,

the Court can find no legal basis presented by Mr. M. to reverse the ALJ’s decision




                                          15
that Mr. M. was not disabled during the relevant time period. Therefore, the decision

below is AFFIRMED. Final judgment will issue accordingly.




Date: 3/9/2020




Distribution:

Brian J. Alesia
OFFICE OF REGIONAL CHIEF COUNSEL FOR SOCIAL SECURITY
brian.alesia@ssa.gov

Norman Lamont Reed
THE LAW OFFICE OF NORMAN REED
reedsmithlaw@aol.com

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov




                                         16
